Citation Nr: 1821002	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-15 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left kidney disorder. 

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to a rating in excess of 10 percent prior to July 27, 2011 for service-connected ischemic heart disease (IHD).

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to July 27, 2011.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, with service in the Republic of Vietnam from May 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, April 2011, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the November 2010 rating decision, the RO granted service connection for IHD and assigned an initial rating of 10 percent effective June 7, 2010.  In the April 2011 rating decision, the RO denied, in pertinent part, a disability rating in excess of 10 percent for IHD and denied entitlement to service connection for PTSD. In the October 2011 rating decision, the RO granted a TDIU, effective July 27, 2011.  Notices of Disagreement (NODs) were filed in May and December 2011. A Statement of the Case (SOC) was issued in March 2014. A substantive appeal (VA Form-9) was filed in May 2014. 

In August 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is corroborating evidence that the claimed in-service stressors occurred; and there is medical evidence that links a diagnosis of PTSD and MDD to the claimed in-service stressors.

2. The Veteran withdrew his appeal for entitlement to service connection for a left kidney disorder. 

3. The Veteran withdrew his appeal for entitlement to service connection for COPD. 

4. For the period prior to July 27, 2011, the Veteran's IHD was manifested by a workload of greater than 7 to 10 METs with left ventricular ejection fraction of 55 percent.


CONCLUSIONS OF LAW

1. PTSD and MDD were incurred in active duty service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for withdrawal of an appeal concerning entitlement to service connection for a left kidney disorder have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The criteria for withdrawal of an appeal concerning entitlement to service connection for COPD have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4. The criteria for a rating in excess of 10 percent for IHD prior to July 27, 2011 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the instant case, during the August 2017 Board hearing, the Veteran withdrew his appeals regarding the issue of entitlement to service connection for a left kidney disorder and entitlement to service connection for COPD. As such, there remains no allegation of error of fact or law for appellate consideration for these particular claims, and they are dismissed.  

II. Duty to Notify and Assist

In letters dated June 2010, July 2011 and August 2011, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

III. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f), 4.125(a); see Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of an acquired psychiatric disorder variously diagnosed as major depressive disorder (MDD), recurrent, moderately severe without psychotic feature; PTSD; and panic disorder.  Service treatment records (STRs) indicate that in July 1971, the Veteran was seen for "possible combat nerve reaction." The Veteran was described as hyperactive and very nervous. On his February 1972 separation examination report of medical history, the Veteran endorsed "don't know" for nervous trouble of any sort. 

With regard to the nexus between the Veteran's acquired psychiatric disorder and his military service, the clinical evidence is in relative equipoise. Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD and MDD are due to his military service. 

On VA outpatient treatment in September 2010, the Veteran screened positive for PTSD and depression. The Veteran was afforded a VA PTSD examination in September 2010 and was only diagnosed with depression, not PTSD. The examiner explained that a nexus opinion could not be offered as a PTSD diagnosis was not confirmed during evaluation. The examiner's opinion was based on a review of the Veteran's history, via self-report, and military medical/treatment records contained in the claims file and on CPRS. The examiner rendered the clinical assessment that the Veteran's reported psychiatric related symptoms were caused by inter-current stressors of his heart attack and motor vehicle accident based on the Veteran's self-report. Moreover, according to the examiner, it appeared his examination yielded unreliable/inconsistent results based on assessments used to detect malingering.

In a February 2011 VA addendum opinion, the examiner reiterated her September 2010 clinical assessment regarding the Veteran's depression diagnosis. In the previous opinion, the examiner did not review and/or discuss the June 1971 STR indicating that the Veteran was seen for "possible combat nerve reaction," and was hyperactive and very nervous. Upon reviewing the STRs and additional private medical records, the examiner reiterated that an opinion could not be offered as a PTSD diagnosis was not confirmed during evaluation. The examiner continued to attribute the Veteran's acquired psychiatric disorder to inter-current stressors, such as the Veteran's reported heart attack and motor vehicle accident and concluded that the examination yielded unreliable/inconsistent results based assessments used to detect malingering.

In an April 2011 rating decision, the RO determined that the Veteran's service personal records indicated that the criteria to concede fear of hostile military activity had been met and that the Veteran's in-service stressor is conceded.  The Board finds that the Veteran's claimed stressors are consistent with the circumstances and conditions of his service in Vietnam.  38 U.S.C. § 1154(a).  Thus, there is credible supporting evidence that the claimed in-service stressors occurred.  Id. 

In August 2017, Dr. E. T., the Veteran's private psychologist, confirmed the Veteran's acquired psychiatric disorder diagnosis. Dr. E. T. rendered the clinical assessment that it is at least as likely as not that Veteran's PTSD and depression are a result of fear of hostile military activity he experienced while serving in the military. The rationale being that while deployed to Vietnam, the Veteran was subjected to numerous horrifying and traumatic experiences that led to PTSD, depression, and anxiety symptoms manifested while the Veteran was in Vietnam. Dr. E. T. expounded on the fact that the Veteran has consistently experienced debilitating mental illness, despite his efforts to ameliorate his symptoms through psychiatric treatment. According to Dr. E. T., given that the Veteran had no psychiatric diagnosis, nor treatment, prior to entering the military, and that his symptoms began while he was still in Vietnam and have continued since then, it is as least as likely as not that the Veteran's PTSD and MDD are a result of service.  

Similarly, in September 2017, a VA psychiatrist diagnosed the Veteran with PTSD, chronic; persistent depressive disorder; and panic disorder. The VA psychiatrist explained that he has treated the Veteran for mental health issues since 2010 and that it is at least as likely as not that the Veteran's PTSD is due to his service in Vietnam. As rationale, the psychiatrist explained that the Veteran encountered events during combat in Vietnam such as witnessing death, people being wounded and mutilated, and being in the line of fire. The VA psychiatrist rendered the clinical assessment that the Veteran's PTSD symptoms have been ongoing since his combat in Vietnam and has caused significant distress in the Veteran's personal life. The psychiatrist noted that the Veteran has no active substance abuse issues that could attribute for same. According to the VA psychiatrist, the Veteran has chronic depression and panic disorder which can have some symptoms that could overlap with some of the Veteran's PTSD symptoms. Ultimately, the VA psychiatrist attributed the Veteran's acquired psychiatric disorders to his military service. 

In light of the foregoing, the clinical evidence is in relative equipoise as to whether the Veteran's PTSD and MDD are due to his military service.  Accordingly, service connection for PTSD and MDD is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

IV. Increased Rating 

The Veteran seeks a higher initial rating for his service-connected IHD, which was originally evaluated as 10 percent disabling, effective June 7, 2010.  The Board notes that the Veteran's IHD was evaluated as 60 percent disabling in an October 2011 rating decision and later evaluated as 100 percent disabling in a March 2014 rating decision, each with an effective date of July 27, 2011. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease (CAD), including IHD). Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling. A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104.

A July 2010 chest x-ray revealed that the Veteran's cardiac silhouette and mediastinal structures were within normal limits. The diagnostic test did not reveal any evidence of active cardiopulmonary disease. 

A September 2010 VA examination report indicated that the Veteran was diagnosed with IHD as evidenced by coronary artery disease status post myocardial infarction and stent. The Veteran's treatment included taking continuous medication, such as Coreg, Niacin, Zocor and ASA. The Veteran's history of percutaneous coronary intervention and myocardial infarction was documented. The examiner indicated that the Veteran's estimated METs measurement was greater than 7-10, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  A left ventricular ejection fraction (LVEF) of 55 percent was noted as of August 2008 testing. There was no evidence of congestive heart failure, cardiac hypertrophy or dilatation. The Veteran did not have an implanted cardiac pacemaker or implantable cardioverter defibrillator (AICD). The examiner rendered the clinical assessment that the Veteran's IHD did not impact his ability to work. 

A related September 2010 echocardiography report indicated normal overall left ventricular function. The Veteran's aortic valve showed normal structure and motion. Aortic velocity was measured as "<2 m/s" indicating no significant gradient across the aortic valve.  The Veteran's mitral valve showed normal structure and motion with trace mitral regurgitation. The Veteran's ejection fraction was noted as greater than 55 percent. 

On VA outpatient treatment in January 2011, the Veteran reported worsening shortness of breath, wheezing, and recurrent yellow sputum production over the preceding two weeks. The Veteran also reported a low grade fever and a worsening cough. The Veteran exhibited cardiac related symptoms such as orthopnea, paroxysmal nocturnal dyspnea, and dyspnea on exertion. The Veteran's nonservice-connected conditions of hypertension and dyslipidemia were documented as cardiac risk factors.

A July 2011 VA treatment note indicated that the Veteran was diagnosed with chest pain, angina, and coronary artery disease. The Veteran reported two episodes of chest pain in the preceding two months. The Veteran reported fatigue and diaphoresis after eating breakfast. During severe pains, the Veteran reportedly experienced diaphoresis and palpitations. The Veteran reported dyspnea on exertion and dizziness. Cardiovascular examination revealed regular rate and rhythm, normal S1 and S2 heart sounds, and no evidence of murmur, gallop or rub. 

During the August 2017 hearing, the Veteran reported that from June 7, 2010 to July 27, 2011, the time period on appeal, he experienced chest pain, low energy, fatigue, shortness of breath, anxiety, and low concentration. 

Given the above, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for the period prior to July 27, 2011. The Veteran's ejection fraction was noted to be 55 percent during the September 2010 VA examination. The September 2010 echocardiography report referenced an ejection fraction greater than 55 percent, and the examiner noted that the Veteran's overall left ventricular function was normal. The Board recognizes the Veteran's representative's argument that the ejection fraction of 55 was not an accurate reflection of the severity of the condition because it was noted that the study was technically difficult due to limited echo windows; however, the Board cannot find a sound medical basis for discounting the measurement where the medical examiners did not otherwise find it necessary to do so.  Most critically, the Veteran's workload was measured as greater than 7-10 METs. There was no evidence of congestive heart failure, cardiac hypertrophy or dilatation. The Veteran's symptoms manifested as dyspnea, fatigue, angina, dizziness and required the use of continuous medication. During the appeal period, the Veteran's IHD symptoms were most nearly approximate to symptoms contemplated by a 10 percent rating.

The Board notes the Veteran's belief that he is entitled to a higher rating for his service-connected IHD prior to July 27, 2011. The Veteran is competent to provide evidence about his disability; for example, he is competent to describe fatigue, shortness of breath, chest pain, and other symptoms he experienced related to his IHD. See Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating. However, his competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his IHD.

After thorough consideration of the evidence of record, the Board finds that a rating in excess of 10 percent for IHD, prior to July 27, 2011is not warranted. The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. See Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for PTSD and MDD is granted. 

The appeal seeking entitlement to service connection for a left kidney disorder is dismissed. 

The appeal seeking entitlement to service connection for COPD is dismissed.

Entitlement to a rating in excess of 10 percent for IHD prior to July 27, 2011 is denied. 



REMAND

TDIU 

The Veteran seeks entitlement to a TDIU, prior to July 27, 2011. The Board notes that entitlement to a TDIU was granted in an October 2011 rating decision, effective July 27, 2011. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when a Veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). However, the Board does not have the authority to assign extraschedular TDIU in the first instance. See 38 C.F.R. § 4.16(b).

Prior to July 27, 2011, the Veteran is service connected for IHD, rated as 10 percent disabling. As such, the Veteran does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a).  As the result of the decision herein, the Veteran has been awarded service connection for PTSD and MDD.  The AOJ must assign a disability rating in the first instance; such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1. Please assign a disability rating for PTSD and MDD, and reconsider the Veteran's claim for entitlement to a TDIU.

2. If the TDIU claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


